                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CASE NO. 19-cr-00103-02

VERSUS                                             JUDGE WALTER

ANTONIA ESPERENZA-HERNANDEZ (02)                   MAGISTRATE JUDGE HORNSBY


                        REPORT AND RECOMMENDATION

       Upon the request of the District Judge, and with the written and oral consent of

Defendant, this matter came before the undersigned U.S. Magistrate Judge on July 2, 2019,

for administration of a felony guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Defendant was present with counsel, Ashley Martin.

       After the hearing, it is the finding of the undersigned that: (1) Defendant is fully

competent to enter this guilty plea; (2) the plea agreement was properly signed and filed;

(3) Defendant’s guilty plea to Count 1 of the Indictment was freely and voluntarily entered,

with a full understanding of the nature of the charge and the maximum penalties; (4)

Defendant made a knowing and voluntary waiver of the right to a jury trial with the full

assistance of counsel; (5) the guilty plea is fully supported by the written factual basis for

each of the essential elements of the offenses; and (6) the plea agreement represents the

entire agreement between the parties; there are no unwritten side agreements between the

parties. Both the Government and Defendant waived their right to object to this Report and

Recommendation. Accordingly,
      IT IS RECOMMENDED that the District Judge accept the guilty plea of

Defendant in accordance with the terms of the plea agreement filed in the record of these

proceedings, and that Defendant be adjudged guilty of the offense charged in Count 1 of

the Indictment.

      IT IS FURTHER RECOMMENDED that, pursuant to the parties’ waiver of their

right to object, the District Judge immediately adopt this Report and Recommendation

without passage of the customary delays.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th day of July, 2019.




                                      Page 2 of 2
